Citation Nr: 0836463	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-12 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent 
for the service-connected vocal cord paralysis.

2.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected degenerative disc disease (DDD) of 
the lumbar spine.  

3.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected degenerative joint disease (DJD) of 
the right knee.  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1984 to April 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and a January 2006 rating decision by the VA RO in 
Houston, Texas.  The July 2005 rating decision, granted 
service connection for vocal cord paralysis with a 10 percent 
rating, DJD of the right shoulder with a 10 percent rating, 
DJD of the right knee with a noncompensable rating, and 
hearing impairment with a noncompensable rating.  The July 
2005 rating decision denied claims of service connection for 
rotator cuff tendonitis of the left shoulder, duodenal ulcer 
and chest pain.  

The January 2006 rating decision granted service connection 
for DDD of the lumbar spine at L4-L5 with a 10 percent 
rating, and granted service connection for the scar 
associated with the service-connected lumbar spine disability 
with a noncompensable rating.  

The veteran's Notice of Disagreement with those decisions was 
received at the RO in July 2006.  The veteran specifically 
disagreed with the issues of entitlement to higher initial 
ratings for the service-connected low back disability, right 
knee disability and vocal cord paralysis.  In addition, the 
veteran argued that service connection should be established 
for a left shoulder disability and for anxiety.  

In a November 2006 rating decision, service connection for 
left shoulder impingement was granted with an initial rating 
of 20 percent.  The RO has not yet developed, or adjudicated, 
the veteran's claim of service connection for anxiety (to 
include as secondary to the service-connected disabilities).  
As such, that issue is referred to the RO for appropriate 
action.  

In a February 2007 rating decision, the initial 10 percent 
rating for the service-connected vocal cord paralysis was 
increased to 60 percent, the initial 10 percent rating for 
the service-connected DDD of the lumbar spine was increased 
to 40 percent, and the initial noncompensable rating for the 
service-connected DJD of the right knee was increased to 10 
percent.  As these awards are not a complete grant of 
benefits, the issues remain in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  As such, the RO issued a 
Statement of the Case (SOC) in February 2007 and the veteran 
timely submitted a substantive appeal, VA Form 9, in April 
2007.  

In correspondence received at the Board in November 2007, the 
veteran specifically requested an increased (compensable 
rating for the service-connected DJD of the right shoulder), 
and reiterated his previous claims with regard to stomach 
ulcers, hearing loss, left sided chest pain, and introduced a 
new claim of service connection for broken pinky fingers.  
These issues are also referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Since service, the service-connected vocal cord paralysis 
is manifested by a raspy voice, permanent paralysis of the 
right vocal cord with permanent loss of speech volume; 
however, complete aphonia has never been demonstrated.

2.  The veteran's service-connected DDD of the lumbar spine 
has never been manifested by unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during a twelve month period since the 
effective date of service connection; and, the veteran's 
right foot drop was post-surgically resolved prior to service 
discharge.

3.  Since service, the service-connected DJD of the right 
knee has primarily involved the patellofemoral joint, and has 
been manifested by pain, moderate varus malalignment, and 
flexion limited to between +8-140 degrees; neither 
instability nor subluxation have ever been demonstrated.






CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 60 percent for the service-connected vocal cord 
paralysis have not been met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.97, Diagnostic Codes 6516, 
6519 (2007).

2.  The criteria for the assignment of an initial rating in 
excess of 40 percent for the service-connected DDD of the 
lumbar spine have not been met at any time during the appeal 
period.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243 (2007).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected DJD of the 
right knee have not been met at any time during the appeal 
period.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5257, 5260, 5261 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in November 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a service 
connection claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection; however, service connection was 
granted and initial ratings were assigned.  As such, any 
defect with regard to the initial notice is harmless error 
because the veteran's claims of service connection were 
granted, and after the veteran appealed the initial ratings, 
the RO sent another duty-to-assist letter providing notice 
regarding the assignment of  disability ratings and effective 
dates.  

Here, the veteran is challenging the initial ratings assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks higher initial ratings for the service-
connected vocal cord paralysis, DDD of the lumbar spine, and 
right knee DJD.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Vocal Cord Paralysis

The veteran's service-connected vocal cord paralysis is rated 
by analogy under 38 C.F.R. § 4.97, Diagnostic Code 6599-6519.  

Under Code 6519 complete organic aphonia with constant 
inability to speak above a whisper is rated as 60 percent 
disabling, and the constant inability to communicate by 
speech warrants a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6519.  The evidence of record does not show 
that the veteran is unable to communicate by speech, and as 
such, a 100 percent rating under Diagnostic Code 6519 is not 
for application in this case.  

Regarding his laryngeal (vocal cord) paralysis, the veteran 
sustained an in-service injury to his vocal cords during a 
flag football game in 1995.  A CT scan of the neck revealed 
thickening of the right vocal cord with a hematoma.  There 
was stability of the paralysis with compensation from the 
left vocal cord.  His main complaint on examination in 
January 2007 was that of hoarseness and loss of volume of his 
speech with increased difficultly with speech as the day went 
on.  He did not sing or scream.  He was a nonsmoker and did 
not have any shortness of breath from any coughing.  
Evaluation revealed a very raspy voice with a very low 
volume.  No other abnormalities were noted.  The diagnostic 
impression was total paralysis, right vocal cord, 
traumatically induced with permanent paralysis of the right 
vocal cord with permanent loss of speech volume.  

All potentially applicable diagnostic codes must be 
considered, which in this case includes Diagnostic Code 6516 
for laryngitis.  Under Code 6516, chronic laryngitis 
manifested by hoarseness with inflammation of cords or mucous 
membrane is rated as 10 percent disabling and chronic 
laryngitis manifested by hoarseness, with thickening or 
nodules of cords, polyps, submucous infiltration or pre-
malignant changes on biopsy is rated as 30 percent disabling.  
There is no rating higher than 30 percent under this code.  
38 C.F.R. § 4.97, Code 6516.  

There are no other applicable diagnostic codes under which to 
rate the veteran's vocal cord paralysis; thus, a rating in 
excess of 60 percent is not warranted.  The preponderance of 
the evidence is against the claim for an initial rating in 
excess of 60 percent for the service-connected vocal cord 
paralysis; there is no doubt to be resolved; and a higher 
initial rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  

DDD Lumbar Spine

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disabilities of the spine, such as lumbosacral strain 
(Diagnostic Code 5237) or degenerative arthritis of the spine 
(Diagnostic Code 5242), for example, are to be rated pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, as it applies to the lumbar spine, a 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Note 1 under The General 
Rating Formula provides for separate evaluations for any 
associated objective neurologic abnormalities.  

Intervertebral disc syndrome (Diagnostic Code 5243) may be 
rated under the General Rating Formula above, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever provides for the higher 
rating when all disabilities are combined under 38 C.F.R. 
§ 4.25.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
is assigned for incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 6 weeks 
during the past 12 months.  Note (1) defines an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Traumatic arthritis, under Diagnostic Code 5010 is to be 
rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for arthritis with x-ray involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
rating is assigned for arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more major 
joint groups, with occasional incapacitating exacerbations.  
The regulations pertaining to arthritis have not been 
amended.

The veteran injured his back during service, and was 
diagnosed with lumbar sprain.  Physical therapy did not help 
with the pain and he reinjured the back and felt a burning 
sensation in his lower back that radiated down the right leg.  
He also developed foot drop on the right side.  In December 
2004, the veteran underwent right L4 and L5 diskectomies.  
According to a January 2005 follow up report, the veteran 
recovered well following the procedure with a significant 
decrease in his lower back pain and resolution of the foot 
drop on the right.  

At a January 2007 VA examination, the veteran described 
current back pain as a sharp, stabbing sensation deep in the 
low back.  The pain was daily, and he rated his pain as a 5 
out of 10.  Flare ups of back pain, which usually occurred 
twice per week, were usually related to lifting greater than 
50 pounds.  Back pain was precipitated by sitting greater 
than 60 minutes, standing greater than 60 minutes, lifting 
greater than 50 pounds and walking greater than a mile.  
There were no alleviating factors.  He experienced stiffness 
of the back throughout the day often accompanied by malaise.  
He described numbness and tingling along the lateral aspect 
of the right leg to the right heel.  He denied weight loss, 
fever, dizziness, visual disturbances, bowel and bladder 
incontinence and erectile dysfunction associated with his 
lower back pain.  The veteran treated his back pain with 
Ibuprofen 800 mg three times a day as needed and Percocet one 
or two every six hours as needed.  The medications worked 
well.  He did not wear a back brace, did not have surgical 
implants or any other prosthetic devices related to his back.  
He did not need a cane or other assistive device.  The 
veteran walked with a fluid gate without evidence of antalgia 
or a limp.  He was able to perform a toe and heel walk 
without weakness.  He also demonstrated a tandem walk without 
imbalance.  The lower back was without gross deformity or 
alignment abnormality.  The lower back was tender along the 
paraspinous muscles in the deep lumbar area from L3 to S1 on 
the right and left sides.  The back was also tender along the 
posterior spinous processes from L3 to S1.  There was a 
slight loss of the normal lordotic curvature of the lumbar 
spine.  The lower back was without a step off, masses, skin 
lesions or skin breakdown of the lower back.  There was a 
decrease light touch sensation along the lateral aspect of 
the right foot and the right leg.  Light touch sensation was 
otherwise intact and equal in all nerve distributions and 
dermatomes of each upper extremity and lower extremity.  
Muscle strengths were 5/5 to full resistance of all muscle 
groups of each upper and lower extremity.  Reflex via the 
right ankle jerk was 1+ and 2+ on the left.  Straight leg 
raise was positive for lower back pain, hamstring tightness 
and radiculitis (pain and tingling radiating to down the leg) 
at 80 degrees both sitting and lying.  Left straight leg 
raises were negative at 90 degrees both sitting and lying.  

Active forward flexion of the lumbar spine was from 0 to 74 
degrees with pain from 30 to 74 degrees.  Extension was from 
0 to 12 degrees, right lateral flexion was from 0 to 18 
degrees and left lateral flexion was from 0 to 14 degrees.  
Right lateral rotation was from 0 to 35 degrees and left 
lateral rotation was from 0 to 45 degrees.  

Passive forward flexion was from 0 to 75 degrees with pain 
throughout.  Extension was from 0 to 15 degrees; right and 
left lateral flexion was from 0 to 20 degrees; right lateral 
rotation was from 0 to 35 degrees and left lateral rotation 
was from 0 to 45 degrees.  

X-rays revealed some narrowing of the L4-5 disk space.  There 
was a moderate increase in sclerosis along the facet joints 
throughout the lumbar spine.  Mild spondylitic degenerative 
changes were also noted throughout the lumbar spine.  

The diagnosis was degenerative disk disease of the lumbar 
spine at L4-5 and L5-S1 levels following L4 and L5 
diskectomies; herniated nucleus pulposus of the L4-L5 disk, 
L5-S1 disk following diskectomies; and degenerative 
osteoarthritis of the lumbar spine following L4-L5, L5-S1 
diskectomies.  There was no objective clinical evidence that 
function was additionally limited by pain, fatigue, weakness, 
incoordination or lack of function endurance except as noted 
on examination.  Limited range of motion of the lumbar spine 
appeared to have the greatest functional impact.  

Based on the foregoing medical evidence, the criteria are not 
met for the assignment of a rating in excess of 40 percent 
for the service-connected DDD of the lumbar spine at any time 
during the appeal period.  The veteran does not have 
incapacitating episodes of intervertebral disc syndrome that 
require bed rest by a physician, and the veteran does not 
have ankylosis of the lumbar spine.  As such, a rating in 
excess of 40 percent is not assignable based on 
incapacitating episodes, or under the General Rating Formula 
for rating disabilities of the spine.  

A separate rating for neurological deficit associated with 
the DDD of the lumbar spine is also not warranted because the 
evidence reflects that the veteran's right foot drop resolved 
postoperatively, before the effective date of service 
connection.  Moreover, the current medical evidence of record 
does not show that the veteran has functional impairment due 
to neurological deficit such that the assignment of a 
separate compensable rating for neurological deficit would be 
appropriate.  

The preponderance of the evidence is against the assignment 
of a rating in excess of 40 percent for the service-connected 
DDD of the lumbar spine; there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

DJD Right Knee

The veteran's service-connected DJD of the right knee has 
been rated as 10 percent disabling based on noncompensable 
limitation of motion with objective evidence of arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

At a January 2007 VA examination, the examiner noted that the 
veteran sustained a right knee sprain in the Fall of 1998 
during a daytime parachute training exercise.  He described 
the knee pain as a sharp pain along the outside of the right 
knee.  He rated his pain as a 6 out of 10.  He had knee pain 
daily, and throughout the day.  He also described flare-ups 
of knee pain approximately once a month related to an 
increase in physical activity.  His knee pain was 
precipitated by squatting, pushing off such as when walking, 
and with sitting with his knees flexed for greater than 20 
minutes.  He felt like his knee gave way one or two times per 
month.  There were no alleviating factors for his knee pain.  
He denied swelling, redness and heat of his knee.  He denied 
locking and buckling of the knee.  He was able to perform all 
activities of daily living, such as dressing, personal 
hygiene and eating without difficulty, but he was no longer 
able to participate in sports such as basketball and weight 
training.  He denied constitutional symptoms such as nausea, 
vomiting diarrhea, fever and chills associated with his knee 
pain.  Tramadol provided good relief, however it aggravated 
his pre-existing gastric reflux.  Tylenol also provided some 
relief.  The veteran denied physical therapy for his knee, 
reportedly had not received injections for his knee pain and 
had not undergone any surgical procedures to the right knee.  
He did not wear a knee brace, did not have a surgical implant 
or any other prosthetic device to the right knee.  

There was moderate varus malalignment of each knee.  The 
right knee was otherwise without gross deformity.  The right 
knee was tender along the iliotibial band, and the lateral 
joint line.  There was no edema, effusion, skin lesions or 
skin breakdown of the right knee.  The right knee was stable 
to varus and valgus stress in full extension and with 20 to 
30 degrees of knee flexion.  The right knee was ligamentously 
stable to anterior and posterior Drawers without objective 
evidence of ligamentous laxity.  A patellar grind test was 
positive for patello-femoral joint disease.  The vastus 
medialis complex of the right lower extremity had good tone 
and good mass.  Active range of motion of the right knee was 
from +8 to 140 degrees of flexion.  Passive range of motion 
of the right knee was from +8 to 144 degrees of flexion.  

X-ray studies of the right knee revealed an ossicle just 
anterior to the right patellar tubercle, and mild arthrosis 
in the patellofemoral joint evident by osteophytes.  The 
diagnosis was early degenerative joint disease of the right 
knee, primarily involving the patellofemoral joint.  

The 10 percent rating currently assigned in this case is 
appropriate based on the extension limited to +8 degrees.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, extension 
limited to 5 degrees is noncompensable, but extension limited 
to 10 degrees warrants a 10 percent rating.  As the range of 
motion more nearly approximates limitation of extension to 10 
degrees (as opposed to 5 degrees, which warrants a 0 percent 
rating), a 10 percent rating is the most appropriate rating 
to assign.  There is no limitation of flexion of the knee, so 
a separate compensable rating is not assignable under 
Diagnostic Code 5260.  Moreover, a rating in excess of 10 
percent under Diagnostic Code 5003 is also not for 
application in this case because the evidence does not show 
involvement of more than one major joint and there are no 
incapacitating exacerbations demonstrated.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

Finally, as the veteran does not have ankylosis of the knee, 
a rating under Diagnostic Code 5256 is not appropriate.  
Additionally, the veteran has not demonstrated dislocated or 
semilunar cartilage, or impairment of the tibia and fibula 
such that a rating under Diagnostic Code 5259 or 5262 would 
be appropriate.

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-
connected right knee DJD there is no doubt to be resolved; 
and an increased rating is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

An initial rating in excess of 60 percent for the service-
connected vocal cord paralysis is denied.  

An initial rating in excess of 40 percent for the service-
connected DDD of the lumbar spine is denied.  

An initial rating in excess of 10 percent for the service-
connected DJD of the right knee is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


